DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, it is unclear how the measurement light is related to a target material as the claim does not provide a relationship between the measurement light and the target material.  For example, it is unclear if the target material is the source of the measurement light, or if the measurement light results from an interaction between the target material and light passing through the path adjuster.  For the purposes of examination, the Examiner will read any detected light as the claimed measurement light related to a target material.  Additionally, the phrase “ratio of the measurement light to the intensity of the reference light” is unclear as the Examiner is unable to determine if the ratio includes the intensity of the measurement light or the wavelength of the measurement light.  For the purposes of examination, the Examiner will read the claimed ratio as including the intensity of the measurement and reference lights.  Finally, the Examiner notes that the claim as a whole is unclear as it recites “adjusting a traveling path of a light” without including a step of emitting light from a light source.  As such, it is not clear how a traveling path of light is adjusted because the claim does not include a step of emitting light.
For claim 5, it is unclear how light emitted from the marker is “based on” light passed through the path adjuster.  The Examiner is unable to determine the metes and bounds of the claim as it does not provide a relationship between light passed through the path adjuster and the light emitted from the marker.
For claim 6, it is unclear what Applicant regards as a “center wavelength” as the specification does not provide a definition for the claimed center wavelength.  Furthermore, the Examiner notes that the specification makes note of a wavelength range with respect to a center wavelength of a light source, but does not provide any specifics pertaining to a center wavelength of the claimed marker.  For the purposes of examination, the Examiner will regard any marker as having first and second center wavelengths.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuo (JP 5349996B2) in view of Shinohara (US 4,567,366).
For claim 1, Tetsuo teaches a method of operating an optical sensor comprising utilizing an optical path switcher (path adjuster, paragraph 0023) to adjust a path of light to reflect light at a first time (paragraph 0023) and transmit light at a second time (paragraph 0023), receiving light that has passed through a target gas (paragraph 0023), and calculating the concentration of the target gas based on the signal and reference light intensities.  Tetsuo does not explicitly teach normalizing the measurement light with a ratio of the measurement light to the intensity of the reference light.
Shinohara teaches a method for measuring methane concentration in gas wherein measurement light is normalized with a ratio of measurement light to the intensity of reference light to determine methane concentration in a gas (column 1 line 49 – column 2 line 2, column 6 lines 32-51).  Shinohara teaches that it is advantageous to utilize the intensity ratio of measured light to a reference light as a means of attaining a high reliability measurement under strict measurement conditions in real time (column 1 lines 42-48). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tetsuo to utilize the intensity ratio of measured light to a reference light to determine gas concentration in order to attain a high reliability measurement under strict measurement conditions in real time as taught by Shinohara.
Regarding claims 2 and 3, Tetsuo teaches emitting light to the path switcher (paragraph 0023).
Regarding claim 7, Tetsuo teaches receiving the reference and signal lights alternately (paragraph 0023).
Claim(s) 4, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuo (JP 5349996B2) in view of Shinohara (US 4,567,366) as applied to claim 1 above, and further in view of Kishima (US 2009/0036783).
Regarding claim 4, Tetsuo in view of Shinohara do not teach a measurement light reflected from a target material.
Kishima teaches a biometric pickup apparatus wherein light transmitted through, and reflected from a target material is utilized to form a biometric pickup image (paragraphs 0035, 0036, 0040, 0044).  Kishima teaches that it is advantageous to utilize transmitted and reflected light as a means of reducing the influence of noise in the detected signals (paragraph 0009).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tetsuo in view of Shinohara to utilize light transmitted through and reflected from a target material in order to reduce the influence of noise in detected light signals as taught by Kishima.
Regarding claims 8 and 9, Kishima teaches the path adjuster reflecting and/or transmitting light based on an electric signal (paragraphs 0040, 0043, 0044).
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuo (JP 5349996B2) in view of Shinohara (US 4,567,366) as applied to claim 1 above, and further in view of Berndt (US 5,371,016).
Regarding claims 5 and 6, Tetsuo in view of Shinohara do not teach measurement light emitted from a marker coupled to a target material.
Berndt teaches a method of detecting biological activity wherein a sensor that emits fluorescence signals is utilized to detect biological activity (column 2 lines 25-27, 30-33, 51-53).  With respect to claim 6, the Examiner notes that the claim is being read in light of the rejection under 35 U.S.C. 112(b) as detailed above.  Berndt teaches that it is advantageous to utilize fluorescent sensors as a means of preventing intensity changes from component aging and non-light tight incubators from influencing results (column 3 lines 20-23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tetsuo in view of Shinohara to utilize fluorescent markers in order to prevent intensity changes from component aging and non-light tight incubators from influencing results as taught by Berndt.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798